4 Va.App. 1 (1987)
 353 S.E.2d 789
OMAR S. GRAJALES
v.
COMMONWEALTH OF VIRGINIA
Court of Appeals of Virginia
March 3, 1987
Sterling H. Weaver, Sr., for appellant.
Thomas C. Daniel, Assistant Attorney General (Mary Sue Terry, Attorney General, on brief), for appellee.
Defendant was convicted of possession of cocaine.  On November 12, 1986, the Court of Appeals reversed the conviction and remanded.  The Commonwealth requested a rehearing en banc.
The Court of Appeals denied the petition for rehearing en banc, holding that since there was neither a dissent in the panel which decided the case nor a certification that the decision conflicted with a prior decision of the Court, the statutory prerequisites for an en banc hearing were not met.
$=P0000*2 Per Curiam -- By an unpublished memorandum opinion, a unanimous panel of this Court reversed and dismissed the conviction of Grajales. [1] The Commonwealth requested a rehearing en banc.
Code | 17-116.02(D) provides, in pertinent part, the following:
The Court of Appeals shall sit en banc (i) when there is a dissent in the panel to which the case was originally assigned and an aggrieved party requests an en banc hearing and at least two other judges of the court vote in favor of such a hearing, or (ii) when any judge of any panel shall certify that in his opinion a decision of such panel of the Court is in conflict with a prior decision of the Court or of any panel thereof and two other judges of the Court concur in that view. There was neither a dissent in the panel nor a certification that the decision conflicted with a prior decision of the Court.  We conclude, therefore, that neither requirement for an en banc hearing has been satisfied.  Accordingly, the application for a rehearing en banc is denied.
Denied.
Koontz, C.J., Baker, J., Barrow, J., Benton, J., Cole, J., Coleman, J., Duff, J., Hodges, J., Keenan, J., and Moon, J., concurred.
Denied.$89:#GGG#
NOTES
[1]  Unpublished memorandum opinions of this Court are not to be cited or relied upon as precedent except for the purpose of establishing res judicata, estoppel or the law of the case.